Citation Nr: 0021049	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  00-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for disability of the 
right knee, to include entitlement on a secondary basis.

2.  Entitlement to service connection for disability of the 
right hip, to include entitlement on a secondary basis.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Bob F. Paradise, Agent



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1973 to April 
1976.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  By 
way of history, in October 1998, the RO received statements 
from the veteran in which she claimed entitlement to an 
evaluation in excess of 30 percent for her service-connected 
left knee disability, and in which she claimed entitlement to 
service connection for right knee and hip disability, as 
secondary to her left knee disability.  She also argued that 
she had been unemployed for several months and had had 
employment problems due to missing time from work due to her 
knee disability. 

In a rating decision dated in September 1999, the RO 
increased the rating assigned to the veteran's service-
connected left knee from 30 percent to 60 percent, effective 
September 1, 1998, and notified her of that determination.  
To the Board's knowledge, the veteran did not file a notice 
of disagreement as to that matter and such is not within the 
Board's jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105 (West 
1991).

In a rating decision dated in February 2000, the RO denied 
service connection for status post total right knee 
replacement and right greater trochanter bursitis, and denied 
entitlement to TDIU.  The RO accepted a statement from the 
veteran and a Congressional inquiry as a notice of 
disagreement with respect to those issues.  Subsequent to 
issuance of a statement of the case in March 2000, the 
veteran and her agent submitted statements sufficient to 
perfect the appeals.

A review of the claims file reflects that the veteran has 
been in receipt of multiple temporary total (100 percent) 
ratings pursuant to 38 C.F.R. § 4.30 (1999), specifically for 
the periods May 2, 1977, to August 31, 1977; January 18, 
1989, to September 30, 1989; and, July 7, 1997, to August 31, 
1998.  As documented in the claims file, the RO has explained 
to the veteran that such ratings were temporary and assigned 
based on the need for convalescence following 
hospitalization/surgery for service-connected disability.  
The veteran, in her own arguments, to include the Form 9 
received in April 2000, as well as via arguments presented by 
her agent before VA, and via inquiry from members of 
Congress, has questioned termination of her temporary total 
evaluation as of August 31, 1998, absent notice and 
examination.  

Thirty-eight C.F.R. § 4.30 specifically notes that 
termination of temporary total ratings awarded based on 
convalescence is not subject 38 C.F.R. § 3.105(e) (1999), 
which provides for protection in reduction of evaluations for 
service-connected disability or employability.  Rather, 
38 C.F.R. § 4.130 sets out that upon termination the 
temporary total rating will be followed by appropriate 
schedular evaluations.  Only when the evidence is inadequate 
to assign a schedular evaluation, will a physical examination 
will be scheduled and considered prior to termination.

The Board emphasizes that in granting the 100 percent rating 
under 38 C.F.R. § 4.30 for the period July 7, 1997, to August 
31, 1998, the RO issued a rating decision that specified the 
commencement and termination dates.  The RO notified the 
veteran of such rating action.  She did not appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (1999).  
Accordingly, such matter is not within the Board's 
jurisdiction and will be discussed no further herein.  
See 38 U.S.C.A. §§ 7104, 7105.  

Herein below the Board proceeds to discuss the veteran's 
entitlement to TDIU benefits based on medical evidence in the 
claims file pertinent to her service-connected left knee 
disability.  However, the Board is remanding the matters of 
entitlement to service connection for right knee and hip 
disability for required development prior to adjudication on 
the merits.  Insofar as TDIU benefits are granted herein, 
such matters are not inextricably intertwined and no 
prejudice results to the veteran in proceeding in this 
manner.  See Harris v. Derwinski, 1 Vet. App. 181, 183 
(1991); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


FINDINGS OF FACT

1.  There is competent evidence of record relating right knee 
and hip disabilities to the veteran's service-connected left 
knee disability.

2.  Service connection is in effect for a left knee 
disability, status post total arthroplasty, evaluated as 60 
percent disabling, effective September 1, 1998.  At the time 
of this decision the veteran has no other adjudicated 
service-connected disabilities.

3.  The veteran has a degree in nursing and worked in that 
profession until July 16, 1999, at which time she ceased 
working.

4.  The competent and probative evidence shows that the 
veteran's service-connected left knee disability is of 
sufficient severity as to prevent her from engaging in some 
form of substantially gainful employment consistent with her 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for right 
knee and hip disability are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria to warrant entitlement to TDIU benefits have 
been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where a veteran served for at 
least 90 days during a period of war or after December 31, 
1946, and certain chronic diseases, such as arthritis, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Presumption of Soundness

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

The presumption of sound condition attaches where there has 
been an induction examination in which the later complained-
of disability was not detected.  Verdon v. Brown, 8 Vet. App. 
529 (1996); Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1132, 1137 (West 1991); 
38 C.F.R. § 3.304(b).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they pre-existed service.  
38 C.F.R. § 3.303(c).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (1999).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service.  Vanerson v. West, 12 Vet. App. 254, 258 (1999); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).


Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the veteran's disability as shown in all of her 
medical records, not on the happenstance of whether she was 
symptom-free when she enlisted.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); Green v. Derwinski, 
1 Vet. App. 320, 323 (1991); Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993).

Well Groundedness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, in order for a claim of entitlement to service 
connection to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

In aggravation claims, the burden is on the veteran to show 
well groundedness, including evidence of permanent increase 
in disability.  Adams v. West, 13 Vet. App. 453, 457 (2000), 
citing Maxson v. West, 12 Vet. App. 453, 459-60 (1999).  For 
a secondary service connection claim to be well grounded, 
there must be competent medical evidence to connect the 
asserted secondary condition to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); 
Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  Not all bases need be well grounded.  
See Schroeder v. West, 12 Vet. App. 184 (1999).  If a claim, 
however, is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of her claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Service Connection-Factual Background

On the report of medical history at enlistment, dated in July 
1973, the veteran reported having had right knee surgery in 
1965 and 1966.  Added service personnel comments note right 
knee cartilage removal prior to service, without right knee 
trouble at the time of enlistment.  On the accompanying 
report of medical examination, two scars on the right knee 
were noted.  The veteran was stated to demonstrate a full 
range of right knee motion without ligament laxity.

Service medical records are negative for notation of any 
injury or accident involving the veteran's right knee, and 
also negative for in-service complaints pertinent to the 
right knee.  In connection with the medical evaluation board 
report pertinent to her discharge for left knee disability, 
x-rays were noted to show right knee osteophytes; the 
impression was post-traumatic arthritis of the right knee.  
The physical evaluation board proceedings indicate a finding 
that the veteran's right knee disability existed prior to 
service and was not aggravated thereby.  The veteran was 
discharged by reason of her left knee disability.

At the time of VA examination in June 1976, the veteran 
reported having injured her right knee in civilian life in 
1965, requiring surgery.  She complained of recurrent knee 
pain at the time of the examination.  Right knee examination 
revealed no swelling or motion limitation.

At the time of VA examination in October 1977, the veteran 
argued that her right knee had worsened due to 
overcompensating for her left knee.  The VA examiner noted 
the veteran's history of pre-service right knee surgery and 
opined that not all of her right knee problems were due to 
service.  That examiner did not comment on the potential 
relationship between the veteran's left and right knee 
disabilities.

A private record, dated in July 1984, includes note of the 
veteran's pre-service right knee problems, and then sets out 
that she had no problems with that knee until 1981, when she 
injured it in an automobile accident.  The private physician 
noted arthroscopy in December 1981; arthrotomy and 
debridement in 1982, with a lateral reefing; and arthroscopy, 
patellar shaving and lateral release in November 1982.  The 
impression in July 1984 was probable early degenerative 
arthritis in the right knee, with a possible loose body, and 
possible torn medial meniscus.

In February 1985, the private physician noted that the 
veteran's right knee problems put additional pressure on the 
left knee.  

At the time of VA examination in May 1988, the VA examiner 
noted the veteran's history of having been diagnosed with 
Ehlers-Danlos syndrome by a private physician.  The diagnoses 
include Ehlers-Danlos syndrome with laxity in all joints 
including skin and soft tissues; and, an unstable right knee, 
stated to be much less than the left knee.

The record contains statements from the veteran's treating 
physician, Dr. Vince.  It appears that Dr. Vince, or the 
physicians in his practice group, have participated in the 
veteran's knee treatment since sometime in the 1980s.  Dr. 
Vince, in a statement dated in September 1999, has opined 
that the veteran's "right knee and hip problems have been 
aggravated by the service connected left knee injury."  

In June 1999, the veteran presented for a fee-basis, VA 
examination by a Diplomate of the American Academy of 
Neurologic and Orthopedic Surgeons.  That examiner reviewed 
the entire claims file to include service medical records and 
noted the veteran's right knee and hip history.  The examiner 
diagnosed Ehlers-Danlos Type IV; status post bilateral total 
knee replacements; and right greater trochanteric bursitis.  
The examiner was requested to determine whether there was 
aggravation of the right knee and right hip pain due to the 
veteran's left knee condition.  The examiner stated the 
following:

It should be mentioned that prior to 
injuring the left knee, she had problems 
with the right knee per medical record.  
She had laxity of the right knee.  I 
cannot provide the opinion requested as 
to whether there is aggravation of the 
right knee and right hip by the left knee 
condition because I cannot determine the 
baseline prior to the claimed aggravation 
as I have not actually examined and 
followed up the claimants condition in 
the past.



Service Connection-Analysis

Based on the above set out factual background, and for the 
reasons set out below, the veteran's service connection 
claims are well grounded.

The Board will first discuss the veteran's right knee.  At 
service entrance, the veteran's right knee scars from pre-
service surgeries subsequent to injury were clearly noted.  
The Court, in Verdon v. Brown, 8 Vet. App. 529, 534-35 
(1996), held that despite the fact that bunions were 
asymptomatic at the time of induction, they were 'noted' and 
the presumption of soundness did not attach.  Contrary to 
that is the case of Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991), the claimant fractured her right foot and right ankle 
prior to service.  Such history was noted at entrance, but 
induction examination revealed no abnormalities in any 
joints.  During service, and at discharge, the claimant was 
noted to have arthritis in her foot and ankle.  The Court 
cited the absence of notation of arthritis at entrance and 
held that the presumption of soundness attached.  The Court 
went on to note that even were that presumption overcome, 
denial based on natural progress of the disease would defeat 
service connection for veteran's right foot arthritis only 
where the evidence demonstrated that her pre-service fracture 
caused, without contributions from her in-service injuries, 
arthritis in her right foot.  There was no evidence of such 
and the Court thus held that service connection was warranted 
as a matter of law for right foot arthritis.

The instant case is more analogous to the facts of Verdon and 
easily distinguished from Lichtenfels.  In Lichtenfels, in-
service X-rays of the right foot were accomplished and were 
normal.  During service, however, the claimant incurred 
injury to her right foot.  Thereafter X-rays showed 
arthritis.  In the instant case, no baseline or interim 
service x-rays of the veteran's right knee were accomplished.  
Furthermore, no in-service injury to the right knee is argued 
or demonstrated by the facts.  Nevertheless, it is plausible 
that arthritis of the right knee, first diagnosed in service, 
could be representative of aggravation of the veteran's pre-
existing right knee injury.  That question is one requiring 
medical expertise.  

Moreover, the veteran, rather than arguing in-service 
incurrence or aggravation, specifically argues that her 
service-connected left knee disability aggravated her right 
knee.  The claims file contains a private medical opinion to 
that effect.  Accordingly, her claim is well grounded.  With 
respect to the veteran's right hip claim, that same private 
physician has opined that right hip disability is related to 
the veteran's service-connected left knee disability by way 
of aggravation.  See 38 C.F.R. § 3.310(a); Allen, supra.  
Thus, that claim too is well grounded.  See Caluza, supra.

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Further development is indicated with respect to the above 
matters; accordingly, such are further discussed in the 
remand portion of this decision.

TDIU-Pertinent Laws and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on her ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  The question in a total rating case based upon 
individual unemployability due to service-connected 
disability is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

TDIU-Analysis

Currently, the veteran is service-connected for only one 
disability, status post arthroplasty of the left knee, 
evaluated as 60 percent disabling.  Thus, she meets the 
percentage requirements of 38 C.F.R. § 4.16(a).  

Moreover, the competent and probative evidence in the claims 
file demonstrates that the veteran is deemed unemployable by 
virtue of manifestations of her service-connected left knee 
disability.  First, the Board points out the veteran's long 
history of left knee problems requiring multiple surgeries.  
On three occasions the veteran has been awarded a temporary 
total evaluation based on necessary convalescence following 
left knee surgery.  She has continually complained of 
difficulty with ambulation and activities as a result of her 
left knee.  She has reported losing jobs due to the necessity 
of taking time off to deal with symptoms and/or to have 
surgery.  

In an application for TDIU received in 1999 the veteran 
reported that her left knee disability significantly affected 
her employment beginning in August 1998.  She stated that she 
last worked July 16, 1999.  

In a statement dated in July 1999, the veteran's treating 
physician, Dr. Vince, set out that the veteran experienced 
left knee instability resulting in posterior dislocation of 
the tibia in the seated position, causing significant pain 
and disability.  Past treatment records dated in the late 
1980s and throughout the 1990s also document the tibial 
problems associated with the veteran's left knee disability.  
A July 1999 clinical note shows an impression of posterior 
tibial instability and flexion with left total knee 
arthroplasty in the presence of Ehlers-Danlos syndrome.  

Dr. Vince noted that the veteran was off work due to such 
problem.  In August 1999 Dr. Vince noted that the veteran had 
a permanent disability and should retire from her current 
employment in psychiatric nursing.  In a statement dated in 
September 1999 Dr. Vince indicated that the veteran was 
unable to even do a sedentary job as a psychiatric nurse 
reviewed because of continued subluxation.  Dr. Vince stated 
that getting up, and sitting down in the prolonged sitting 
position, posed significant problems for the veteran.  

In this case the veteran's private physician has opined that 
she is totally disabled.  Although Dr. Vince acknowledges 
aggravation of the veteran's left knee problems due to 
Ehlers-Danlos syndrome, a nonservice-connected disorder, and 
further notes the veteran's significant problems with her 
right knee and hip, records from Dr. Vince and his 
associates, indicate long-term treatment and following 
primarily for left knee problems, the knee for which the 
veteran is service-connected.  The Board also finds credible, 
and supported by medical documentation, the veteran's account 
of having lost significant work time due to left knee 
symptoms, surgeries and convalescence.

Records support the conclusion that the veteran's left knee 
impairs her ability to sit or walk for prolonged periods.  
Her training and employment history is in the field of 
nursing, a field requiring the veteran to be active and to 
use her knee.  In sum, the competent and probative evidence 
shows that the veteran's service-connected left knee 
disability is of sufficient severity as to prevent her from 
engaging in some form of substantially gainful employment 
consistent with her education and occupational experience and 
that, in fact, she stopped working July 16, 1999, as a result 
of her service-connected disability.  The records contain no 
opinion in refutation thereof.  Accordingly, TDIU benefits 
are granted.


ORDER

The claims of entitlement to service connection for 
disability of the right knee and right hip are well grounded; 
to that extent only those claims are granted.

TDIU benefits are granted, subject to the laws and 
regulations governing the payment of monetary awards.



REMAND

Since the veteran's claims are well grounded, VA has the duty 
to assist her by obtaining relevant records that could 
possibly substantiate the claim and conducting appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); see 38 U.S.C.A. § 5107(a).  

As noted above, the claims file contains a private opinion 
from Dr. Vince as to a secondary relationship between the 
veteran's right knee and hip disabilities and her service-
connected left knee.  The claims file contains no opinion 
with respect to whether right knee arthritis, first diagnosed 
in service, represents aggravation of a pre-service right 
knee injury.  

It is unclear what records were reviewed by Dr. Vince in 
arriving at his opinion.  Specifically, it does not appear 
that Dr. Vince had access to the veteran's service medical 
records or post-service records of VA treatment and/or 
evaluation.  The June 1999 VA examiner did review service 
medical records and the post-service evidence in the claims 
file.  Despite such review that physician was unable to 
provide the requested opinion, indicating there was no 
benchmark with which to compare the severity of the veteran's 
right knee and hip.  

Among the records potentially useful in establishing such 
benchmark would be the records of the veteran's pre-service 
right knee injury and surgeries, as well as records 
associated with her 1981 car accident and subsequent 
surgeries.  The claims file does not contain any pre-service 
records relevant to the veteran's right knee injury and 
multiple surgeries.  Nor does it appear that attempts have 
been made to associate records of a motor vehicle accident 
with right knee injury in 1981, and subsequent treatment and 
surgeries, with the claims file.  The Board further notes 
that in a statement dated in February 1976, the veteran 
argues that Dr. Grasinger attributed right knee instability 
to compensation for the veteran's deteriorated left knee.  A 
review of the one-page report in the record from Dr. 
Grasinger includes no such opinion.  It is unclear if further 
records from that physician are available.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991).  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  The records identified above 
would be probative to the questions of in-service and 
secondary aggravation.

Accordingly, these matters are returned to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for right knee 
and/or hip problems, both prior and 
subsequent to service.  In particular, 
the veteran is requested to identify 
information pertinent to pre-service 
right knee injuries, treatment and/or 
surgeries, and information pertinent to a 
post-service motor vehicle accident in or 
around 1981.  After securing the 
necessary release, the RO should obtain 
these records.  The RO should also ensure 
that all pertinent VA records are 
associated with the claims file.

2.  After the above is completed, to the 
extent possible, the RO should schedule 
the veteran for VA orthopedic 
examination.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to respond to the following:

Is degenerative arthritis of the right 
knee, diagnosed at service discharge, 
representative of aggravation of a pre-
service right knee injury and/or 
surgeries, or does such represent the 
natural progress of pre-existing right 
knee injury/surgery?

Is current right knee and/or right hip 
disability worse as a result of the 
veteran's service-connected left knee 
disability, and if so, what is the nature 
and extent of manifestations of such 
aggravation?

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims of entitlement to service 
connection for right knee and hip 
disability.  If any benefit sought on 
appeal remains denied the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



